NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 21 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHRISTOPHER BOWEN,                               No.    21-35750

                Plaintiff-Appellant,             D.C. No. 4:20-cv-00232-CWD

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                              for the District of Idaho
                    Candy W. Dale, Magistrate Judge, Presiding

                             Submitted June 14, 2022**
                             San Francisco, California

Before: S.R. THOMAS, GOULD, and BEA, Circuit Judges.

      Appellant Christopher Bowen timely appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of disability benefits. We

review de novo the district court’s order and “will disturb the denial of benefits only



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
if the decision ‘contains legal error or is not supported by substantial evidence.’”

Ford v. Saul, 950 F.3d 1141, 1153-54 (9th Cir. 2020) (quoting Tommasetti v. Astrue,

533 F.3d 1035, 1038 (9th Cir. 2008)). We affirm.

      First, Appellant argues that the ALJ improperly discredited Appellant’s

testimony about the severity of his symptoms. An ALJ must provide specific, clear

and convincing reasons for discrediting a claimant’s testimony. Trevizo v. Berryhill,

871 F.3d 664, 678 (9th Cir. 2017). Here, the ALJ provided two reasons, supported

by substantial evidence, to discredit Appellant’s testimony. First, the ALJ found that

Appellant’s testimony was internally inconsistent.1 See Burch v. Barnhart, 400 F.3d

676, 680 (9th Cir. 2005) (holding that an ALJ is permitted to rely on inconsistencies

in a claimant’s testimony when evaluating the credibility of the claimant’s pain

symptoms). Second, the ALJ found that Appellant’s testimony was inconsistent with

the objective medical record.2 See 20 C.F.R. § 404.1529(c)(4).



1
  For example, Appellant stated in his function report that he is unable to take more
than a single step at a time before needing to rest for an entire hour, but he testified
that he can stand for approximately fifteen minutes at a time and walk for
approximately twenty feet at a time. Appellant also testified that he cannot lift
anything with his right wrist, but admitted that he rode horses, worked as a truck
driver, and worked as a furniture finisher after his wrist injury, all jobs which
required him to lift between forty and fifty pounds.
2
 For example, Appellant testified that his pain and weakness in his left hip left him
unable to balance, stand, or sit upright. But shortly before filing for disability
benefits, an examination by an orthopedic specialist revealed that Appellant’s hip
was healing normally, and his strength was almost entirely normal.

                                           2
      The ALJ also discredited Appellant’s testimony, in part, because he failed to

pursue treatment for his injuries. The ALJ erred by relying on Appellant’s failure to

pursue treatment because Appellant introduced uncontradicted evidence that he was

unable to afford treatment. See Trevizo, 871 F.3d at 680-81 (holding that a claimant’s

noncompliance with treatment could not be used to discredit her where “nothing in

the record contradict[ed] [her] claims that she was at times noncompliant with

medication because she could not afford it.”). However, we may uphold an ALJ’s

decision even if not all of the ALJ’s reasons for discrediting the claimant’s testimony

are sound. Batson v. Comm’r of Social Sec. Admin, 359 F.3d 1190, 1197 (9th Cir.

2004).

      Second, Appellant argues that the ALJ erred by discrediting a consulting

doctor’s medical opinion. For claims filed after March 2017, like Appellant’s claim,

ALJs must review every medical opinion for “supportability” and “consistency.”

Woods v. Kijakazi, 32 F.4th 785, 792 (9th Cir. 2022). Here, the ALJ had substantial

evidence to discredit the opinion because it was not supported by objective medical

evidence, and it was inconsistent with Appellant’s own account of his injuries.

      Third, Appellant argues that the ALJ erred at step five by applying the

Medical-Vocational Guidelines for light work instead of sedentary work, and by

relying on the testimony of a vocational expert to find that Appellant is eligible to

work at jobs that exist in significant numbers in the national economy. Because the



                                          3
ALJ properly discredited the consulting physician’s medical opinion and

Appellant’s testimony, the ALJ did not err in applying the guidelines for light work.

However, because the ALJ also found that Appellant had some physical limitations,

Appellant’s case did not fall neatly into the guidelines, and the ALJ acted properly

in consulting with a vocational expert. See Thomas v. Barnhart, 278 F.3d 947, 960

(9th Cir. 2002) (“When [the guidelines] do not adequately take into account

claimant’s abilities and limitations, the [guidelines] are to be used only as a

framework, and a vocational expert must be consulted.”).

      AFFIRMED.




                                         4